Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154910                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices
                                                                     SC: 154910
  v                                                                  COA: 327775
                                                                     Marquette CC: 14-052869-FC
  ROY WOODROW DELARYE, JR.,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the application for leave to appeal is DISMISSED as
  untimely filed, having been erroneously filed and docketed from a Court of Appeals
  opinion dated October 13, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 13, 2017
                                                                               Clerk